Case 2:20-cv-02093-DSF-JEM Document 12 Filed 03/25/20 Page 1 of 3 Page ID #:86



  1   Douglas L. Mahaffey, SBN 125980
      MAHAFFEY LAW GROUP
  2   20162 SW Birch, Suite 300
      Newport Beach, California 92660
  3   Telephone: (949) 833-1400
      Facsimile: (949) 263-8736
  4   Email: dougm@mahaffeylaw.com
  5
      Attorneys for Defendants ROADWIRE, LLC and
  6   CLASSIC SOFT TRIM, INC.

  7
  8                            UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11 KATZKIN LEATHER, INC.,                        CASE NO. 2:20-cv-02093-DSF-JEM
 12
                      Plaintiff,                  STIPULATION TO EXTEND TIME
 13                                               TO RESPOND TO INITIAL
      vs.                                         COMPLAINT BY NOT MORE
 14                                               THAN 30 DAYS (L.R. 8-3)
 15 ROADWIRE, LLC and CLASSIC
      SOFT TRIM, INC.,
 16                                               Complaint Served: March 5, 2020
                                                  Response Due:      March 26, 2020
 17                   Defendants.                 New Response Date: April 24, 2020
 18
 19            TO THIS HONORABLE COURT:
 20            Plaintiff   KATZKIN     LEATHER,        INC.,   (“Katzkin”)   and   Defendants
 21 ROADWIRE, LLC (“Roadwire”) and CLASSIC SOFT TRIM (“CST”) (collectively,
 22 the “Parties”) by and through their undersigned counsel of record, hereby stipulation
 23 as follows:
 24            WHEREAS, Plaintiff served its complaint on March 5, 2020 as to CST and
 25 March 6, 2020 as to Roadwire;
 26            WHEREAS, Defendants CST and Roadwire have responses to this initial
 27 complaint on March 26 and March 27 respectively;
 28            WHEREAS, counsel for the parties have met and conferred as to this deadline;
                                                 -1-
            STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30
                                             DAYS (L.R. 8-3)
Case 2:20-cv-02093-DSF-JEM Document 12 Filed 03/25/20 Page 2 of 3 Page ID #:87



  1        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED between
  2 the parties, by and through their counsel of record as follows:
  3        1. The deadline for Defendants CST and Roadwire to respond to or to move to
  4           dismiss Plaintiff’s complaint is hereby extended by no more than 30 days
  5           such that the response deadline for both Defendants is now April 24, 2020.
  6
  7        IT IS SO STIPULATED.
  8
  9 DATED: March 25, 2020                  MAHAFFEY LAW GROUP, P.C.
 10
 11                                  By:   /s/ Douglas L. Mahaffey
 12
                                           DOUGLAS L. MAHAFFEY
                                           Attorneys for Defendants ROADWIRE, LLC
 13                                        and CLASSIC SOFT TRIM, INC.
 14
 15
 16 DATED: March 25, 2020                  HOWARTH & SMITH
 17
 18                                  By:   /s/ Suzelle M. Smith
 19                                        DON HOWARTH
                                           SUZELLE M. SMITH
 20                                        Attorneys for Plaintiff
                                           KATZKIN LEATHER INC.
 21
 22
 23
 24
 25
 26
 27
 28
                                              -2-
        STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30
                                         DAYS (L.R. 8-3)
Case 2:20-cv-02093-DSF-JEM Document 12 Filed 03/25/20 Page 3 of 3 Page ID #:88



  1                                    CERTIFICATE OF SERVICE

  2 I certify that on March 25, 2020 I electronically filed a copy of the foregoing with the Clerk of the
  3
      Court by using the CM/ECF system which will send a notice of the electronic filing to the following:
  4
       Don Howarth
  5    Emails: dhowarth@howarth-smith.com; ptruong@howarth-smith.com; epardo@howarth-
       smith.com; cdouesnard@howarth-smith.com, khight@howarth-smith.com,
  6    agilbert@howarth-smith.com
  7
       Suzelle M. Smith
  8    Emails: ssmith@howarth-smith.com; tglaspy@howarth-smith.com; epardo@howarth-
       smith.com; cdouesnard@howarth-smith.com,; khight@howarth-smith.com;
  9    agilbert@howarth-smith.com
 10    Katherine A. Hight
 11    Email: khight@howarth-smith.com

 12    HOWARTH & SMITH
       523 W. 6th St., Suite 728
 13    Los Angeles, CA 90014
 14    Attorneys for Plaintiff Katzkin Leather, Inc.
 15
 16
 17                                                Stephen Rapaport
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                       -3-
         STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30
                                          DAYS (L.R. 8-3)
